 



Exhibit 10.7.1

CGI MANAGEMENT, INC.
SENIOR LIVING S SPECIALISTS

      

      

      

      

      

      

Sunnybrook Estates Retirement Community
Management and Marketing Agreement
 
 

--------------------------------------------------------------------------------

  5601 Bridge Street, Suite 504
Fort Worth, Texas 76112
817/446-4792   August 1998

 



--------------------------------------------------------------------------------



 



MANAGEMENT AND MARKETING AGREEMENT

     THIS MANAGEMENT AND MARKETING AGREEMENT is made and entered into this 30th
day of August, 1995 by and between Sunnybrook Estates, Inc. and/or Assigns
(hereinafter referred to as “Owner” ), and CGI Management, Inc., a Delaware
corporation, Fort Worth, Texas, (hereinafter referred to as “Manager”).

     WHEREAS, Owner is building a certain retirement housing community,
hereinafter referred to as “Community’’ at Madison, Mississippi, and

     WHEREAS, Owner desires to engage Manager, by this Agreement, to provide
management services to operate the Community, and

     WHEREAS, Manager is engaged in the business of developing, constructing,
managing, and marketing retirement housing communities and in providing the
related management services for retirement housing communities.

     NOW, THEREFORE, in consideration of their mutual covenants herein
contained, Owner hereby engages Manager to perform the duties and to provide the
services hereinafter described, and Manager does hereby accept such engagement
on the terms and conditions hereinafter set forth.

SECTION ONE



1.1   Control. Owner shall be the Owner and holder of all leases, licenses,
permits, occupancy agreements, and contracts in connection with the Community.
Owner shall at all times exercise control over the assets and the affairs of the
Community, and Manager shall perform the duties herein required to be performed
by it as Independent Contractor of Owner and with the policies and directives
from time to time adopted by Owner. Owner shall, at all times, be responsible
for the direction of the Community and for general supervision over activities
of Manager.   1.2   Financial Requirements. Manager will present to Owner for
its approval annual fiscal year Operating Budgets, Capital Budgets, and Cash
Budgets necessary for the operation of the Community. Upon receiving approval of
the proposed budgets and capital program, Manager will carry out the Operating
and Capital Programs of the Community as proposed and approved, to the extent
that funds are made available by Owner. Manager will not enter into any
contracts in excess of $5,000 without prior written consent of Owner.   1.3  
Reports. Manager shall furnish Owner with a monthly report detailing the
performance of the Community during the preceding month. The report shall
contain, among other things, statistics regarding occupancy, expenses incurred,
revenues, a profit and loss statement and similar matters, along with supporting
documentation. Additionally, narrative explanation will be provided as an
addendum to said report as Manager deems reasonably necessary or as requested by
Owner to make the report informative. Monthly

 



--------------------------------------------------------------------------------



 



reports shall be furnished to Owner no later than the close of business on the
15th day of the calendar month next following the month for which the report is
being made. Owner shall at all times be entitled to audit all books and records
pertaining to the Community.



1.4   Ownership of Books and Records. All books and records shall be the
property of the Community and Owner. Upon termination of this Agreement, all
records, books, computer software, files, and other similar items shall remain
or be delivered to the Community for the benefit of Owner.   1.5   General
Management. Subject to the foregoing, Manager is hereby given general authority
to supervise and manage the day-to-day operation of the Community and to perform
the specific duties hereinafter set out.

SECTION TWO
MANAGEMENT SERVICES

     Management Services to be provided shall include the following specific
activities which shall be performed by Manager within the guidelines established
by Owner.



  2.1   Inventory. Preparation of specifications of quality and quantity of
supplies necessary for the continuity of operation.     2.2   Operating
Qualification. Assistance in obtaining and/or maintaining appropriate Licenses
and Permits for the operation of the Community.     2.3   Maintenance or
Qualification. Assistance in qualifying the Community to receive maximum
benefits from federal, state, and local agencies, when and if available.     2.4
  Personnel. Supervision and employment of all personnel. Manager shall
interview, hire, train, pay, supervise, and discharge the personnel necessary to
be employed in order to properly maintain and operate the Community, including,
without limitation, Administrator or Supervisory Personnel who shall reside at
the Community. Such personnel shall in every instance be deemed employees of
Manager and not of Owner, and Owner shall have no right to supervise or direct
such employees. All reasonable salaries, wages, and other compensation of
personnel employed by Manager hereunder, including so-called fringe benefits,
medical and health insurance, pension plans, social security, taxes, workmen’s
compensation, insurance, and the like, shall be deemed to be reimbursable
expenses of Manager pursuant to Paragraph 2.14. In this connection, Manager
shall provide Owner with schedules listing all employees utilized at Community
including their number, titles, salary, fringe ben fits, and evidence of bonding
or coverage under Manager’s crime insurance policy.         Nothing contained in
this Agreement shall be deemed or construed to create a partnership or joint
venture between Owner and Manager or to cause Manager to be responsible in any
way for the debts or obligations of Owner or any other party (but nothing
contained herein shall affect Manager’s responsibility to transmit

 



--------------------------------------------------------------------------------



 



      payments for the account of Owner as provided herein), it being the
intention of the parties that the only relationship hereunder is that of Manager
and Owner, and Manager will not represent to anyone that its relationship to
Owner is other than that set forth herein.



  2.5   Accounting Reports. Institute adequate procedures and forms for
furnishing to Owner monthly operating statements.     2.6   Tax Statements.
Obtain and verify for Owner all tax statements in connection with the Community.
    2.7   Standard of Services. Monitor the quality of services provided by the
Community on a continuing basis and make every effort to maintain the highest
level of service possible within budget limitations.     2.8   Prices. Recommend
participating in or contracting for goods or services which can reduce expenses
of the operation.     2.9   Vendors. Make available to the Community such supply
and equipment Purchasing Contracts that are or may become available which could
reduce expenses of operation. Manager shall, subject to limitations in
Paragraph 1.2 hereof, enter into such contracts on behalf of and in Owner’s
name.     2.10   Business Systems. Develop, implement, and supervise business
office systems, including accounting, bookkeeping, payroll and the timely
payment of appropriate taxes on behalf of Owner.     2.11   Marketing Plan.
Develop and implement a marketing plan based on existing and/or projected
marketing needs of the Community. Owner shall have prior approval of the annual
budget for said marketing activities.     2.12   Staffing and Operation Systems.
Monitor and supervise staffing levels, materials handling, equipment
utilization, scheduling systems, and inventory controls throughout the Community
and on a quarterly basis, report on the effectiveness of such activities.    
2.13   Insurance. Manager shall review the Community’s insurance needs and make
recommendations with respect thereto to Owner. With prior written approval of
Owner, Manager shall enter into Insurance Contracts of behalf of Owner.     2.14
  Government Regulation. Manager shall, within financial limits, use its best
efforts to cause all things t be done in and about the Community necessary to
comply with the requirements of all applicable statutes, ordinances, laws,
rules, regulations, or order of any governmental or regulatory body having
jurisdiction in the premises, respecting the use of the Community, maintenance,
or operation thereof, including federal, state, or local regulation.

 



--------------------------------------------------------------------------------



 



  2.15   Deposit and Disbursement of Funds. All income or other monies received
from the operation of the Community, together with all accounts and all other
assets or property generated, created or which shall accrue from the operation
of the Community shall belong to Owner and shall be its property absolutely.
Payment of all operating costs, wages, salaries, expenses, and fees incurred or
sustained in the operation of the Community is solely the obligation of Owner.
Owner shall designate the depository to be used by Manager in connection with
the operation of the Community. All monies received from the property shall be
deposited in a control account accessible only by Owner. A separate account also
belonging to Owner but accessible by Manager shall be used to pay operating
expenses. In ‘all events appropriate accounting safeguards to ensure the
integrity of the accounts will be instituted by Owner and complied with by
Manager.     2.16   Collection of Accounts. Manager shall supervise and direct
the collection of all accounts due Owner and shall take all reasonable steps
necessary to minimize the amount of bad debts.     2.17   Legal Actions. Manager
shall, with prior written approval of Owner, institute in the name and at the
expense of Owner, any and all legal actions or proceedings necessary to collect
charges, rent or other sums due the Community or to evict or dispossess tenants
or other persons lawfully in possession under any Lease, Rental Agreement,
License, or Concessionaire.     2.18   Rates. Manager and Owner recognize the
importance of maintaining rates which enable the Community to pay its
obligations while minimizing cost to tenants. From time to time, Manager will
recommend to Owner, for approval, rate structures which take into account the
financial obligations of the Community and the level or rates at other
comparable facilities nearby.     2.19   Shortfall or Excess Revenue. Any
shortfall in the operations of the Community shall be funded to Manager by Owner
on or before the 15th of each month following the month such shortfall occurs.  
  2.20   Indemnity. Manager shall indemnify and hold harmless Owner for any
loss, damage, liability, casts, or expenses (including reasonable attorney’s
fees) arising from the performance or non-performance of contractual and
customary responsibilities undertaken as Manage of Community. If Manager is
expressly directed by Owner to perform or not perform some duty or action that
Manager would have otherwise taken, Manager may request that Owner provide
certain indemnities or other assurances that Manager will be relieved of any
liability in said performance or non-performance of such duty or action.

SECTION THREE

            3.1   Management and Marketing Fee. Owner shall pay Manager a
management fee hereunder an amount equal to $3,000 per month plus out-of-pocket
expenses for ongoing pre-marketing and management efforts during the
construction period, beginning the first month

 



--------------------------------------------------------------------------------



 



after the closing of the financing or the onset of construction, whichever
occurs first. Thereafter, beginning ninety (90) days prior to the anticipated
grand opening, the base fee will escalate to $4,500 per month plus out-of-pocket
expenses. Upon achieving eighty percent (80%) occupancy of the Retirement
Housing Community for two consecutive months, the fee will escalate to $6,000
per month or five and one-half percent (5 1/2%) of Monthly Gross Revenue,
whichever is greater, plus out-of-pocket expenses. Such fee shall be paid each
month, payable on or before the 10th day of each month for the preceding month.

     3.2 Inadvertent Non-Performance. Manager shall not be deemed to be in
violation of this Agreement if it is prevented from performing any of its
obligations hereunder for any reason beyond it control, including without
limitation, acts of God, fire, the elements, flood, strikes, limitations of
Community’s financial resources, or statutory regulations or rules of the
federal, state, or local government or any agency thereof.

SECTION FOUR MISCELLANEOUS

     4.1 Term.

     A. The primary Term of this Agreement shall be for a period of five (5)
years commencing on the date the Agreement is executed and shall automatically
be extended for successive additional terms of five (5) years unless terminated
as is hereinafter provided.

     B. This Agreement may be terminated with or without cause upon thirty (30)
days’ prior written notice by either party. If termination is initiated by Owner
and determined to be without cause, the balance of the Term will be fully paid
in accordance with Paragraph 3.1 of this Agreement and at the fee level being
paid at the time of termination.

     4.2 Notices. Any notice or other communications by either party to the
other shall be in writing and shall be given and deemed to have been given, if
either delivered personally or mailed postage prepaid, registered or certified
mail addressed as follow:

     
To Owner:
  Darrell Blaylock, M.D.

  Sunnybrook Estates

  130 E. Walker

  Greenville, Mississippi 38701
 
   
To Manager:
  Gary D. Staats, President

  CGI Management, Inc.

  5601 Bridge Street, Suite 250

  Fort Worth, Texas 76112

     4.3 Modification and Changes. This Agreement cannot be changed or modified
except by other Agreements in writing and duly executed by both parties.

     4.4 Manager as Independent Contractor. It is expressly agreed by both
parties hereto that Manager’s at all times hereunder acting and performing as an
Independent Contractor and that no act, commission or omission of either party
hereto shall be construed to make or render the other party its agent, joint
venturer, or associate, except to the extent specified herein.

 



--------------------------------------------------------------------------------



 



     4.5 Authority of Manager. Manager represents to Owner that Manager is fully
qualified to manage and perform all obligations under this Agreement.

     4.6 Construction of Agreement. In the event one or more of the provisions
contained in the Agreement shall be invalid, illegal, or unenforceable in any
respect under applicable law, the validity, legality, and enforceability of the
remaining provisions hereof shall not in any way be impaired thereby.

     4.7 Complete Agreement This Agreement contains the complete agreement
between the Owner and TCG, and no verbal agreements or representations not
included herein will be binding or enforceable.

     4.8 Headings. The headings contained herein are for reference only and are
not intended to define, limit, or describe the scope or intent of any provision
of the Agreement.

     4.9 Governing Law. This Agreement shall be deemed to have been made and
shall be construed and interpreted in accordance with the laws of the State of
Mississippi.

     4.10 Successors and Assigns. This Agreement may not be assigned by Manager
without the expressed written consent of Owner.

     4.11 Binding Effect This Agreement shall be binding upon and shall inure to
the benefit off the respective heirs, successors, and assigns of the parties
hereto.

     IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the 20th day of August, 1995.

            SUNNYBROOK ESTATES, INC., OWNER
      By:   /s/ Darrell Blaylock                      

     
Attest:
/s/ Alonzo D. Welch
   

            CGI MANAGEMENT, INC., MANAGER
      By:   /s/ Gary D. Staats         Gary D. Staats, President             

     
Attest:
   
/s/ Jimmy F. Rogers
   

 